COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
  MRC PERMIAN COMPANY,
                                                §
                  Appellant/Cross Appellee,
                                                §               No. 08-19-00124-CV
  v.
                                                §                 Appeal from the
  POINT ENERGY PARTNERS PERMIAN
  LLC;; TJ BAR, LLC; TUBB                       §               143rd District Court
  MEMORIAL, AN OREGON LIMITED
  PARTNERSHIP; PLAINSCAPITAL                    §             of Loving County, Texas
  BANK, TRUSTEE FOR THE DEBORAH
  JACKSON REVOCABLE TRUST;                      §                 (TC# 17-06-869)
  BANK OF AMERICA, N.A., TRUSTEE
  FOR THE JANELLE JACKSON                       §
  MARITAL TRUST PART M2, JANELLE
  JACKSON MARITAL TRUST PART                    §
  M1, AND FAMILY CREDIT SHELTER
  TRUST PART B; VORTUS                          §
  INVESTMENT ADVISORS, LLC; JOHN
  SABIA; and BRYAN MOODY,                       §

                Appellees/Cross-Appellants.     §

                                                §


                                          JUDGMENT

       The judgment of the Court issued March 15, 2021 is withdrawn, and the following is the

judgment of the Court.

       The Court has considered this cause on the record and concludes the judgment of the trial
court should be affirmed in part and reversed and remanded in part. We reverse and remand the

portion of the trial court’s judgment concluding as a matter of law that Appellant’s leases

automatically terminated on May 22, 2017. We affirm the trial court’s denial of Appellant’s motion

for summary judgment on the Appellees’ counterclaim. We reverse the trial court’s granting of the

Appellees’ motion for summary judgment on Appellant’s repudiation defense. We affirm in part

the trial court’s ruling on Appellant’s tortious interference claims to the extent that Appellant

brought those claims against Appellee TJ Bar based on interference with Appellee TJ Bar’s lease

with Appellant. We do not rule on the portion of the trial court’s ruling on Appellant’s tortious

interference claims to the extent that Appellant brought those claims against Holland Acquisitions,

Inc., because the appeal as to that party has been severed into Cause No. 08-21-00065-CV, which

is currently abated due to its bankruptcy filing. The remainder of the trial court’s judgment on the

tortious interference issue is reversed and remanded in accordance with this opinion.

       We further order that Appellant, and its sureties, if any, see TEX. R. APP. P. 43.5, and

Appellees each pay one-half (1/2) the costs of this appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., concurring and dissenting




                                                  2